Case 1:20-cv-00036-DDD-JPM Document 18 Filed 02/26/21 Page 1 of 19 PageID #: 172



                                                                                      b
                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF LOUISIANA
                            ALEXANDRIA DIVISION

  MCKINLEY BATES III,                     CIVIL DOCKET NO. 1:20-CV-00036
  Plaintiff

  VERSUS                                  JUDGE DRELL

  LANE NORMAND,
  Defendant                               MAGISTRATE JUDGE PEREZ-MONTES


                               MEMORANDUM ORDER

        Before the Court is a Motion to Dismiss (ECF No. 9) filed by Defendant Lane

  Normand (“Normand”), and a Motion to Amend/Correct Complaint (ECF No. 13)

  filed by Plaintiff McKinley Bates III (“Bates”) (ECF 13). Because Defendants will

  not be prejudiced by the amendment, Bates’s Motion to Amend/Correct Complain

  (ECF No. 13) is GRANTED. Further, substantive evidence has been introduced in

  opposition to the Motion.    Thus, Normand’s Motion to Dismiss (ECF No. 9) is

  DENIED AS MOOT.

  I.    Background

        Bates filed this lawsuit under 42 U.S.C. § 1983. ECF Nos. 1, 5. The named

  Defendant is Normand, a Louisiana Probation and Parole Officer. Bates alleges

  that Normand fabricated evidence and lied to have Bates falsely arrested and

  charged. Bates also contends Normand lied on a search warrant application to have

  Bates’s father’s home searched, and used excessive force against Bates.        Bates

  seeks: (1) monetary damages (for false arrest, use of fabricated evidence to obtain a
Case 1:20-cv-00036-DDD-JPM Document 18 Filed 02/26/21 Page 2 of 19 PageID #: 173




  search warrant and to arrest Bates, emotional distress, physical pain and suffering,

  and false imprisonment); (2) the attorney fees associated with the criminal charges

  that were dropped; and (3) punitive damages.

        Normand filed a Motion to Dismiss pursuant to Fed. R. Civ. P. 12(b)(6) (ECF

  No. 9). Bates opposed that motion with evidence (ECF No. 12), including affidavits,

  videos, and state court records.    Bates then filed a Motion to Amend/Correct

  Complaint (ECF No. 13), which Normand also opposes (ECF No. 16).

  II.   Law and Analysis

        A.    Allegations in Bates’s first Amended Complaint.

        Bates alleges that, in October 2018, while he was outside at his father’s

  house, he was “rushed” and chased by several police officers and Normand. ECF

  No. 5 at ¶¶ 7-9. After running initially, Bates stopped and surrendered. ECF No. 5

  at ¶ 9. Bates contends that, while making the arrest, Normand punched Bates

  repeatedly about the head and back.       ECF No. 5 at ¶ 10.      After Bates was

  handcuffed, Normand slammed Bates into a fence pole. ECF No. 5 at ¶ 11. Bates

  alleges Normand then searched the carport without a warrant. ECF No. 5 at ¶ 12.

        Bates contends that Normand wrote a police report, falsely stating he

  smelled marijuana on the carport where Bates had been sitting; saw Bates pull a

  plastic bag from his pocket and throw it before he ran; saw marijuana sitting in

  plain view on the table where Bates had been sitting in the carport and on the

  washer in the carport; and found the baggie Bates had thrown, which was full of

  “Xanax bars.” Normand found mail in Bates’s vehicle that was addressed to Bates’s



                                           2
Case 1:20-cv-00036-DDD-JPM Document 18 Filed 02/26/21 Page 3 of 19 PageID #: 174




  father’s house.    Normand’s statements formed the basis of a search warrant

  application for Bates’s father’s home (Normand alleged Bates was living with his

  father). The search warrant was executed by officers and Normand. Money and

  guns were seized from Bates’s father’s home. Bates was charged with possession

  with intent to distribute Schedule IV drugs, possession of marijuana, possession of

  drug paraphernalia, possession of a firearm by a convicted felon, and resisting an

  officer.

         According to Bates, security cameras outside Bates’s father’s home captured

  the incident on video and showed: Bates running away from the police without

  discarding anything; and Normand placing bags of marijuana in the carport “in

  plain view.” The video also revealed there were no drugs or drug paraphernalia on

  the ground.

         After the prosecutor viewed the video, the drug and gun charges against

  Normand were dismissed. The prosecutor later dismissed the remaining charge of

  resisting an officer.

         B.     Bates’s Motion to Amend/Correct Complaint (ECF No. 13) is granted.

         Bates filed a Motion to Amend/Correct Complaint to add Lt. Cowan as a

  Defendant, and to add state law causes of action for battery and malicious

  prosecution against both Defendants.         ECF No. 13.   Normand contends the

  amendment is futile. ECF No. 16.

         Under Federal Rule of Civil Procedure 15(a), a party may amend its pleading

  once as a matter of course within: (1) 21 days after serving the pleading; or (2) 21


                                           3
Case 1:20-cv-00036-DDD-JPM Document 18 Filed 02/26/21 Page 4 of 19 PageID #: 175




  after service of a responsive pleading or a motion under rule as (b),(e), or (f). See

  Fed. R. Civ. P. 15(a); Wimm v. Jack Eckerd Corp., 3 F.3d 137, 139 (5th Cir. 1993);

  Aguilar v. Texas Department of Criminal Justice, 160 F. 3d 1052, 1053 (5th Cir.

  1998), cert. den., 528 U.S. 851 (1999).          Thereafter (for a second or subsequent

  pleading, or after 21 days), a party may amend its pleading only with the opposing

  party’s written consent or the court’s leave. See Fed. R. Civ. P. 15(a). Joinder of

  additional defendants in an action also requires permission from the court, and the

  defendants must be involved in the same transaction or occurrence, with common

  questions of law or fact, as the originally named defendants. Fed. R. Civ. P. Rule

  20.

          Rule 15 mandates that leave to amend “be freely given when justice so

  requires.” Fed. R. Civ. P. 15(a). However, leave to amend is not automatic. The

  decision to grant or deny a motion to amend is within the sound discretion of the

  trial court. See Avatar Exploration, Inc. v. Chevron, U.S.A., Inc., 933 F.2d 314, 320

  (5th Cir. 1991).     The district court’s ruling is reversible only for an abuse of

  discretion. See Wimm, 3 F.3d at 139.

          Five factors must be considered in determining whether to deny a party leave

  to amend a complaint: (1) undue delay; 1 (2) bad faith or dilatory motive; 2 (3)



  1   Delay alone is an insufficient basis for denial of leave to amend. The delay must be
  undue, meaning it must prejudice the nonmoving party or impose unwarranted burdens on
  the court. See Mayeaux v. Louisiana Health Serv. & Indemnity Co., 376 F.3d 420, 427 (5th
  Cir. 2004). If the delay in filing a motion for leave to amend is particularly egregious, the
  burden shifts to the moving party to demonstrate that the delay was “due to oversight,
  inadvertence or excusable neglect.” See Little, 952 F.2d at 846 (citing Gregory v. Mitchell,
  634 F.2d 199, 203 (5th Cir.1981)).


                                               4
Case 1:20-cv-00036-DDD-JPM Document 18 Filed 02/26/21 Page 5 of 19 PageID #: 176




  repeated failure to cure deficiencies by previous amendments; (4) undue prejudice to

  the opposing party; 3 and (5) futility of the amendment. 4 See Smith v. EMC Corp.,

  393 F.3d 590, 595–96 (5th Cir. 2004) (citing Rosenzweig v. Azurix Corp., 332 F.3d

  854, 864 (5th Cir. 2003)); see also Freeman v. Continental Gin Co., 381 F.3d 459,

  468-69 (5th Cir. 1967).      Absent these factors, leave to amend should be “freely

  given.” See Smith, 393 F.3d at 595–96 (citing Foman v. Davis, 371 U.S. 178, 182

  (1962)).

         A court must determine whether the proposed amendment: (1) merely

  proposes alternative legal theories for recovery on the same underlying facts; or (2)

  would fundamentally alter the nature of the case. See Mayeaux, 376 F.3d at 427.

  Amendments that fall into the former category generally should be permitted, as

  they advance Rule 15(a)'s policy of promoting litigation on the merits rather than on

  procedural technicalities. Amendments that fall into the latter category, however,

  may be denied if the circumstances warrant. See Mayeaux, 376 F.3d at 427. “When

  2 A party's awareness of facts and failure to include them in the complaint might give rise
  to the inference that the party was engaging in tactical maneuvers to force the court to
  consider various theories seriatim. In such a case, where the movant first presents a theory
  difficult to establish but favorable and, only after that fails, a less favorable theory, denial
  of leave to amend on the grounds of bad faith may be appropriate. See Wimm, 3 F.3d at
  141 (citing Dussouy v. Gulf Coast Inv. Corp., 660 F.2d 594 (5th Cir. 1981).

  3 An amendment that is unduly prejudicial is one that is not merely clerical or corrective,
  but would establish an entirely new factual basis for the plaintiff's claims and,
  consequently, would require the parties to reopen discovery and alter their trial strategies.
  See Little, 952 F.2d at 846.
  4 An amendment is futile where the amended complaint fails to state a claim upon which
  relief can be granted. See Henry v. U.S., I.R.S., 2003 WL 23112853, at *3 (E.D. La. 2003)
  (citing Stripling v. Jordan Production Co., L.L.C., 234 F.3d 863, 873 (5th Dir. 2000)). To
  determine futility, the district court should apply “the same standard of legal sufficiency as
  it applies under Rule 12(b)(6).” See id.


                                                 5
Case 1:20-cv-00036-DDD-JPM Document 18 Filed 02/26/21 Page 6 of 19 PageID #: 177




  late tendered amendments involve new theories of recovery and impose additional

  discovery requirements, courts [of appeal] are less likely to find an abuse of

  discretion due to the prejudice involved.” Id.

        Bates seeks to amend to add Lt. Cowan as a Defendant. Bates contends that,

  although he states in his original complaint that Lt. Cowan applied for and obtained

  a search warrant based on Normand’s false statements, Bates did not then know

  that Lt. Cowan was aware that Normand’s statements were false. Bates alleges

  that an unnamed eye-witness to the incident told him that Lt. Cowan was present

  during the entire incident and saw what Normand did.         In other words, Bates

  contends Lt. Cowan was aware that Normand had lied in the search warrant

  affidavit. ECF No. 13.

        Bates has not delayed in adding Lt. Cowan as a Defendant.          Neither an

  answer nor a proposed plan of work have been filed. Lt. Cowan was included in

  Bates’s original statement of the incident, although he was not named as a

  Defendant. ECF No. 1. The incident occurred on October 30, 2018 (ECF No. 5 at 2

  ¶7); drug and gun charges against Bates were dismissed and Bates’s money was

  released on January 10, 2019; according to Bates, the charge for resisting an officer

  was dismissed sometime thereafter; the original complaint was filed on January 9,

  2020 (ECF No. 1); and the complaint was amended on February 28, 2020 (ECF No.

  5). Bates apparently learned of Lt. Cowan’s alleged complicity with Normand while

  preparing a brief in opposition to Normand’s Motion to Dismiss, sometime in April

  2020. ECF No. 13-1 at 2. Therefore, it is clear that Bates has not been dilatory or



                                            6
Case 1:20-cv-00036-DDD-JPM Document 18 Filed 02/26/21 Page 7 of 19 PageID #: 178




  delayed in adding Lt. Cowan as a Defendant. There is no apparent prejudice to

  Normand or Lt. Cowan from that amendment. 5

        Bates also seeks to add state law causes of action for battery and malicious

  prosecution. Because Bates had already alleged use of excessive force against him,

  the addition of a corresponding state law battery claim is not a surprise or

  prejudicial.   Moreover, the addition of a state law malicious prosecution claim

  corresponds to Bates’s Fourth Amendment claims that Normand fabricated

  evidence and lied on a search warrant affidavit.

        Finally, Normand argues that amendment is futile because he has qualified

  immunity, which he raises in his Motion to Dismiss. That Motion will be denied as

  moot pursuant to Fed. R. Civ. P. 12(b), as set forth below.

        Therefore, Bates’s Motion to Amend (ECF No. 13) is GRANTED.

        C.       Normand’s Motion to Dismiss (ECF No. 9) is denied as moot.

        Normand filed a Motion to Dismiss pursuant to Fed. R. Civ. P. 12(b)(6),

  arguing that: (1) he has qualified immunity; (2) Bates did not make any factual

  allegations as to use of excessive force in his first Amended Complaint; (3) there was

  probable cause to arrest Bates due to an active parole warrant; and (4) there was

  probable cause to conduct search Bates’s father’s home because there was

  reasonable suspicion to believe that Bates, a parolee, was engaging in criminal




  5 It is noted that Normand objects to the Amended Complaint on the basis of adding the
  state law causes of action, but makes no argument against adding Lt. Cowan as a
  Defendant. ECF No. 16.


                                            7
Case 1:20-cv-00036-DDD-JPM Document 18 Filed 02/26/21 Page 8 of 19 PageID #: 179




  activity.     Normand maintains that he smelled marijuana when he approached

  Bates.

           A court may grant a motion to dismiss for “failure to state a claim upon which

  relief can be granted” under Fed. R. Civ. P. 12(b)(6). “[A] complaint will survive

  dismissal for failure to state a claim if it contains ‘sufficient factual matter, accepted

  as true, to state a claim to relief that is plausible on its face.’” Legate v. Livingston,

  822 F.3d 207, 210 (5th Cir. 2016), cert. den., 137 S. Ct. 489 (U.S. 2016) (quoting

  Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)) (internal citation and quotation

  omitted). “A claim has facial plausibility when the plaintiff pleads factual content

  that allows the court to draw the reasonable inference that the defendant is liable

  for the misconduct alleged.” Iqbal, 556 U.S. at 678. The court must view all well-

  pleaded facts in the light most favorable to the plaintiff. See Yumilicious Franchise,

  L.L.C. v. Barrie, 819 F.3d 170, 174 (5th Cir. 2016).

           In this case, Bates responded to Normand’s Motion to Dismiss with a brief

  supported by substantive evidence.       That evidence includes two affidavits from

  eyewitnesses to the incident, videos, and state court documents from the criminal

  proceedings instituted against Bates from the arrest, search, and seizure. ECF No.

  12.

                 1.    Bill of Sale

           Bates produced a Bill of Sale showing the truck seized by the officers had

  been sold to Jose Castaneda on October 28, 2018. ECF No. 12-1.




                                              8
Case 1:20-cv-00036-DDD-JPM Document 18 Filed 02/26/21 Page 9 of 19 PageID #: 180




               2.     Fabian White’s affidavit

        An affidavit from Fabian White (“White”) (ECF No. 12-2) shows White was

  present at the home of Bates’s father (McKinley Bates, Jr.), playing chess, when

  Normand and the officers arrived.         White stated “some men” “ran out and

  handcuffed” White without identifying themselves as police officers. ECF No. 12-2.

  White states the officers did not state they had a search warrant or were there to

  execute a search warrant. ECF No. 12-2. White states he did not see any guns or

  drugs at the Bates residence; did not see Bates, Jr. or Bates III with guns or drugs;

  did not smell or see marijuana; and did not see Xanax pills or bars. ECF No. 12-2.

  White further states that Bates III does not live at his father’s home, and that the

  guns taken from the home belonged to Bates, Jr. ECF No. 12-2. White heard

  Bates, Jr. identify himself to the officers and tell they the guns were his and not his

  son’s. ECF No. 12-2.

               3.     Albert Lee’s affidavit.

        Bates also produced an affidavit from Albert Lee (“Lee”), an eye-witness to

  Bates’s arrest. ECF No. 12-8. Lee states he saw the officers intentionally ram

  Bates’s head into a fence post, one officer punched Bates with his fists “repeatedly,”

  and Officer Lane punched bates in the head and body “man, many times,” although

  Bates was not resisting. ECF No. 12-8. After beating Bates, the officers put him in

  a police car. ECF No. 12-8. Lee states he told the officer to stop jumping on and

  punching Bates, and ramming his head into the fence. ECF No. 12-8.




                                                9
Case 1:20-cv-00036-DDD-JPM Document 18 Filed 02/26/21 Page 10 of 19 PageID #: 181




        After placing Bates in the police car, one officer went to the house where Lee

  was staying and made an illegal, warrantless search. ECF No. 12-2. Lee contends

  the officer seized his prescription medication for Alprazolam (Xanax) and arrested

  him for drug possession, even as Lee showed the officer his prescription. ECF No.

  12-2. Lee was put in jail for 7 days on the charge of illegal possession of Xanax

  before the charge was dismissed. ECF No. 12-2. Lee states that he did not see

  Bates in possession of or using any drugs, and did not see or smell marijuana,

  because Lee was down the street in his grandmother’s yard.          ECF No. 12-2. Lee

  states the same officer also went to Bates’s father’s home. Finally, Lee states that

  he was not beaten like Bates was. ECF No. 12-2.

               4.     Transcript of Bates’s preliminary examination

        Bates produced a certified transcript of Bates’s December 19, 2019

  preliminary examination in the Seventh Judicial District Court, Concordia Parish. 6

  ECF No. 12-7.

        Probation and parole officer Normand testified that, on the date of the

  incident, he was serving a West Baton Rouge Parish parole warrant on Bates. ECF

  No. 12-7 at 10. Normand testified that he had seen a car Bates had been known to

  drive and found Bates had a parole warrant. ECF No. 12-7 at 10. Normand and

  several deputies went to the residence where he has seen Bates’ car, and found

  Bates, another “black male,” and two children sitting in the carport at a picnic

  table. ECF No. 12-7 at 11.


  6Bates’s bond was also reduced in the event his parole-hold was dropped. ECF No. 12-7 at
  49.
                                             10
Case 1:20-cv-00036-DDD-JPM Document 18 Filed 02/26/21 Page 11 of 19 PageID #: 182




        Normand testified that, when the officers arrived, Bates immediately stood

  up and saw Normand, who stated he was “probation and parole.” ECF No. 12-7 at

  11.      Bates   started   to   walk    away,    so   Normand      told   Bates    to

  stop.” ECF No. 12-7 at 11. Bates then “reached in his pocket, pitched a clear plastic

  bag toward the door area of the house, and fled on foot.” ECF No. 12-7 at 11.

  Normand pursued Bates for several blocks before he caught up with him. ECF No.

  12-7 at 11. Normand testified that he gave Bates “several commands to get on the

  ground, show me your hands, which he refused.” ECF No. 12-7 at 11. Normand

  then “decided to go hands on” and they “scuffled for a short time.” ECF No. 12-7 at

  11. Normand was unable to cuff Bates, because he kept resisting and trying to

  reach into his pocket, until Lt. Chris Groh arrived. ECF No. 12-7 at 12. After Bates

  was restrained, he was walked back to the house. ECF No. 12-7 at 13.

        Normand testified that, after Bates was restrained, he determined that the

  vehicle Bates had been driving was registered to Bates, so he “checked” the car and

  found mail addressed to Bates as his father’s residence. ECF No. 12-7 at 13, 24.,

  The smell of marijuana in the vehicle was “overwhelming.” ECF No. 12-7 at 13.

        Normand then found the cellophane bag he had seen Bates throw down–it

  contained Xanax bars. Normand testified he also smelled marijuana coming from

  inside the house, although the door was not open, because it was “high grade”

  marijuana. ECF No. 12-7 at 14-15. Normand then decided to “clear the house for

  remaining occupants,” and Bates, Jr. was escorted outside. ECF No. 12-7 at 14. Lt.

  Cowan them applied for a warrant to search “the rest of the house.” The officers



                                           11
Case 1:20-cv-00036-DDD-JPM Document 18 Filed 02/26/21 Page 12 of 19 PageID #: 183




  found cash, several Xanax pills, and firearms–“drugs, money and guns.” ECF 12-7

  at 14. Normand testified they also found marijuana outside where Bates and the

  others had been sitting and some in “plain view” on a washing machine behind

  where they had been sitting. ECF No. 12-7 at 15. No weapons were found outside

  the home. ECF No. 12-7 at 25.

        Normand testified that he searched the house because he believed Bates had

  been living there (he was on probation) and because he had found drugs outside.

  ECF No. 12-7 at 16. Normand testified that he found the Xanax bars “in plain

  view” prior to obtaining the search warrant. ECF No. 12-7 at 17. As a result of the

  search pursuant to the warrant, they found guns and cash inside the house. ECF

  No. 12-7 at 17.

        Normand further testified that he did not turn the mail found in the car over

  to the District Attorney, but kept it in his office. ECF No. 12-7 at 18. Normand

  testified that mail showed Bates’s address was at his father’s house. ECF No. 12-7

  at 18. Normand admitted he had not noted the dates on the mail he seized. ECF

  No. 12-7 at 19. Normand testified the mail was neatly in a “soft binder that flaps

  over and snaps,” and was “just random different pieces of mail or letters” including

  checks, checkbooks, and various documents with Bates’s name and address on it.

  ECF No. 12-7 at 29.

        Normand testified that, as a probation and parole officer, he can enter a

  probationer’s residence and search their rooms. ECF No. 12-7 at 19. Normand

  entered Bates Jr.’s home as a Probation and Parole officer, to clear the house after



                                          12
Case 1:20-cv-00036-DDD-JPM Document 18 Filed 02/26/21 Page 13 of 19 PageID #: 184




  he served the parole warrant. ECF No. 12-7 at 19. Normand testified that he did

  not go in to see Bates’s room, did not know where the guns had been found, and did

  not know how many people occupied the residence. ECF No. 12-7 at 20.

        Normand testified that, when he found the bag of Xanax bars, he picked them

  it up and did not know where he put it down again.           ECF No. 12-7 at 20-21.

  Normand thought the pictures of the evidence were taken before he picked the bag

  up. ECF No. 12-7 at 21. After the pictures were taken, Normand picked up the

  bag, then put it back down (he thinks) and left it there until the Sheriff’s Office took

  possession of it. ECF No. 12-7 at 22.

        Normand then testified that he originally found the bag of Xanax bars in a

  bucket, and not on the ground as he testified earlier; Normand denied having

  testified he found it on the ground. ECF No. 12-7 at 22, 28. Normand testified that

  Bates threw the bag of bars out of his pocket and into the bucket. ECF NO. 12-7 at

  22, 28.

        Normand testified that he arrived at the Bates residence with Lt. Chris Groh,

  Agent Chad Fuqua, and Investigator Phillip Smith. Other officers arrived later.

  ECF No. 12-7 at 22. Normand was the only officer from Probation and Parole. ECF

  NO. 12-7 at 22. Normand was not wearing a body camera and did not know if

  anyone else had been. ECF No. 12-7 at 22-23.

        Normand testified that he was not Bates’s Probation and Parole officer at

  that time. ECF No. 12-7 at 24. Normand testified that an individual is assigned to

  Probation and Parole based on where they live, and that Bates’s was assigned to



                                            13
Case 1:20-cv-00036-DDD-JPM Document 18 Filed 02/26/21 Page 14 of 19 PageID #: 185




  West Baton Rouge Parish. ECF No. 12-7 at 24. The parole warrant was issued by

  West Baton Rouge Parish; Normand did not determine why a warrant had been

  issued.   ECF No. 12-7 at 26. Normand admitted the documents showed Bates’

  address was in Baton Rouge and not Ferriday. ECF No. 12-7 at 25. Normand

  testified that he never entered Bates, Jr.’s home to gather information as to

  whether or not Bates was actually residing there.          ECF No. 12-7 at 25. No

  investigation as to where Bates was staying was conducted.           ECF 12-7 at 25.

  Normand never saw Bates inside Bates, Jr.’s home. ECF No. 12-7 at 25.

        McKinley Bates, Jr. (Bates’s father) (“Bates, Jr.”) testified that he lives at the

  address with his grandson, Tyrone Bates, and his fiancé, Ann Lewis, and they were

  living there on October 30, 2018 (the date of the incident). ECF No. 12-7 at 32.

  When the police arrived on October 30, 2018, Bates, Jr. was there with Fabian

  Lloyd (“Lloyd), Bates III, and his granddaughter. ECF No. 12-7 at 33. Albert Lee

  had visited him earlier in the day. ECF No. 12-7 at 36. Lloyd was sitting on the

  picnic bench outside, under the carport. ECF No. 12-7 at 33. Bates, Jr. testified

  that Bates III and Lloyd did not go inside that day. ECF No. 12-7 at 33. Bates III

  had not lived there for about ten years, and did not have a room in Bates, Jr.’s

  house. ECF No. 12-7 at 33-34, 41. When he was in Ferriday, Bates III sometimes

  stayed with his grandfather on Moose Lodge Road. ECF No. 12-7 at 34. That day,

  Bates III was in Ferriday for court the next day (ECF No. 12-7 at 34), and had

  stayed the night with his girlfriend (ECF No. 12-7 at 44). Bates, Jr. testified that




                                            14
Case 1:20-cv-00036-DDD-JPM Document 18 Filed 02/26/21 Page 15 of 19 PageID #: 186




  Bates III had lived in Baton Rouge, with Bates, Jr.’s niece, since he had gotten out

  of prison. ECF No. 12-7 at 35.

        Bates, Jr. testified that Bates III left his home in 2007, when Bates III went

  to college at Grambling. Bates III was arrested and incarcerated “for marijuana” in

  2010, while in college, and had lived in Baton Rouge since he was released from

  prison. ECF No. 12-7 at 41.

        Bates, Jr. testified that he was asleep on his living room couch when the

  police arrived. He was not outside. ECF No. 12-7 at 35. Bates, Jr. was awakened

  when the police threw him on the floor and arrested him. ECF No. 12-7 at 35.

  Officer Cowan got the key to Bates, Jr.’s room, unlocked the door, and went in,

  while Bates, Jr. stayed on the floor for about thirty minutes. ECF No. 12-7 at 35.

  Officers asked Bates, Jr. what was in the house, and he told them he had guns

  locked up in his closet. ECF No. 12-7 at 35. The officers took the three guns. ECF

  No. 12-7 at 35-36. Bates, Jr. testified that no one else had access to the guns

  because they were locked up in the closet in his room and he had the key. ECF No.

  12-7 at 37. Bates, Jr. stated that, although there were guns in his home, Bates III

  was outside the house. ECF No. 12- at 45.

        Bates, Jr. testified that he kept a white bucket outside to pick up trash on the

  side of the road (and carry it to dump into a trashcan), and also had a silver

  trashcan outside. ECF No. 12-7 at 37. Bates, Jr. testified that, just prior to the

  police arriving, he had found a plastic bag on the ground under the carport and

  thrown it into the white bucket. ECF No. 12-7 at 39. He did not notice if there was



                                           15
Case 1:20-cv-00036-DDD-JPM Document 18 Filed 02/26/21 Page 16 of 19 PageID #: 187




  anything in it or what it was–he just picked the trash up from the ground and

  threw it into the bucket. ECF No. 12-7 at 40. Bates, Jr. testified that he has a

  phobia about trash and that if something is in the way, he throws it away. ECF No.

  12-7 at 40. Bates customarily picked up trash under his carport and used a blower

  on the carport every other day. ECF No. 12-7 at 40, 42. Lloyd and Bates III were

  sitting outside when he picked the bag up. ECF No. 12-7 at 40. Bates, Jr. testified

  that Lloyd never left because the police took him away. ECF No. 12-7 at 41.

              5.     The videos from the carport security cameras

        Bates filed three videos with his opposition to the Motion to Dismiss. The

  videos were from security camera Bates, Jr. had outside his home. Bates’ videos

  show that, when he arrived at Bates, Jr.’s home, Normand and the other officers

  ran out of their vehicles with their gun drawn and pointed at the two men and two

  young children under the carport. ECF No. 12-3. The video also shows Bates III

  did not reach into his pocket, did not pull anything out of his pocket, and did not

  throw anything onto the carport floor or into a bucket. ECF No. 12-3.

        However, the video shows Normand going through a white plastic bucket

  when there were no officers around, pulling everything out of it and then putting

  something into it and putting the things he had just pulled out back into it. ECF

  No. 12-6. Normand also removed everything from the top of the washing machine,

  throwing everything onto the ground as he went through it. ECF No. 12-6. From

  the video, it appears drugs were “found” in “plain view” after Normand removed

  everything from the top of the washing machine. ECF No. 12-6. Moreover, before



                                          16
Case 1:20-cv-00036-DDD-JPM Document 18 Filed 02/26/21 Page 17 of 19 PageID #: 188




  any of that occurred, a police officer was under the carport while Normand when

  through the three cars parked at the residence. The officer stood next to the bucket

  and the washing machine (the top of which was still stacked with Bates, Jr.’s

  things) for 20 to 30 minutes, setting his water bottle down on a corner of the

  washing machine. ECF No. 12-6. That officer did not search the bucket or the top

  of the washing machine, and it is apparent that he did not see any drugs in “plain

  view” on the washing machine, in the bucket, or on the table.

         The video further shows the picnic table held only two cups, a chess game,

  and the chess set box when the officers arrived and when Bates III ran away. 7 ECF

  No. 12-3. Normand set several things down on the table, including his bag/fanny

  pack and water, and moved things around on the table. ECF NO. 12-5. The video

  also shows Normand removing papers from one of the cars and putting them into

  his bag/fanny pack. ECF No. 12-6.

                6.     The court minutes

         Bates produced the (uncertified) January 10, 2019 minutes of the Seventh

  Judicial District Court, Concordia Parish, Division “A,” which show Bates had been

  charged with: (1) possession of a schedule IV drug; (2) possession of marijuana; (3)

  possession of drug paraphernalia; (4) possession of a firearm by a convicted felon;

  and (5) resisting an officer. ECF No. 12-9. The court minutes further show that:

  Defendant waived any claim to half of the money seized ($9,555.), the money was


  7Normand testified that he and the officers found marijuana outside where Bates and the
  others had been sitting [the picnic table] and in “plain view” on a washing machine behind
  where they had been sitting. ECF No. 12-7 at 15.


                                              17
Case 1:20-cv-00036-DDD-JPM Document 18 Filed 02/26/21 Page 18 of 19 PageID #: 189




  released to Bates’s father, and the cell phone seized was released to Bates’s brother,

  Kendall Bates. ECF No. 12-9. The court minutes show that all charges except for

  resisting an officer were dismissed on motion of the State. ECF No. 12-9.

               7.      The Motion to Dismiss should be denied as moot.

        Normand contends there was a warrant from the parole office in West Baton

  Rouge Parish for Bates’ arrest. Therefore, he has probable cause to arrest Bates.

  However, Bates was not arrested and sent to West Baton Rouge Parish. Instead, he

  was arrested, charged, and held on drug and firearms offenses, and with resisting

  arrest. Bates argues there was no probable cause to support the drug and firearms

  charges, that he was held in jail for and that Normand manufactured evidence

  against him.      Bates’s video evidence may support those assertions.      Bates also

  contends Normand used excessive force against him, and that contention is

  supported by Albert Lee’s affidavit.

        Normand has had the opportunity to present evidence to the Court.            He

  argues in his Motion to Dismiss is that he is entitled to qualified immunity and that

  Bates has failed to allege sufficient facts to state claims against Normand.

  However, Bates’s evidence supports his claims.

        In accordance with Fed. R. Civ. P. rule 12(b), since Bates’s brief is

  accompanied by documentary evidence outside the pleadings which the Court has

  considered, Normand’s Motion can no longer be considered a Motion to Dismiss.

  Therefore, dismissal of Normand’s Motion to Dismiss as moot will afford all parties,

  including Cowan (after he is served and has filed a responsive pleading), an



                                           18
Case 1:20-cv-00036-DDD-JPM Document 18 Filed 02/26/21 Page 19 of 19 PageID #: 190




  opportunity to file Motions for Summary Judgment and/or oppositions thereto,

  supported by evidence.

  III.   Conclusion

         IT IS ORDERED that Bates’s Motion to Amend/Correct Complaint (ECF No.

  13) is GRANTED.

         IT IS FURTHER ORDERED that Normand’s Motion to Dismiss (ECF No. 9)

  is DENIED AS MOOT. After service on and a responsive pleading from Lt. Cowan,

  the parties may file properly supported Motions for Summary Judgment and/or

  Oppositions, as appropriate.

         SIGNED on Friday, February 26, 2021.



                                                 ______________________________
                                                 Joseph H.L. Perez-Montes
                                                 United States Magistrate Judge




                                        19
